Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 60 wherein J is a cysteine-reactive acrylamide D-nipecotic acid moiety, X1 is R-octenyl alanine, and X2 is S-pentenyl alanine in the reply filed on 7/29/2021 is acknowledged.
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. SEQ ID NO: 93), and a reference was discovered that anticipate it. As a result, claims 25, 40, 52, 78, 169-170, 186-190, 195-197, 199 and 203-205 have been examined and claims 1, 76-77, 88-89, 134, 144, 171-175, 182-185, 191-194, 198, 200-202 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 40, 52, 169-170 and 186-190 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walensky et al. (WO 2017/040329).
With respect to claim 25, Walensky et al. teach stabilized peptides that bind to Bfl-1 (page 1, 3rd para), wherein the peptide that bind to Bfl-1 comprises the sequences JEVESATQLRXFGDXLNFRQLL (SEQ ID NO: 24) or JEVESATQLRRFGDKLNFRQLL (SEQ ID NO: 129), wherein at least two amino acids are substituted by non-natural amino acids with olefinic side chains, and wherein J is a non-natural amino acid bearing an electrophilic group, or an electrophilic warhead that does not comprise an amino acid (claims 45 and 63).
SEQ ID NO: 24 and SEQ ID NO: 129 wherein at least two amino acids are substituted read on the instantly claimed peptide of claim 1.
With respect to claims 40 and 52, SEQ ID NOs: 24 and 129 are more than 14% identical to instant SEQ ID NOs: 60-75 and 94-109.
With respect to claims 169-170, Walensky et al. teach pharmaceutical compositions comprising the stabilized peptides and a pharmaceutically acceptable carrier (page 35, lines 24-28; claim 69).
With respect to claim 186, SEQ ID NOs: 24 and 129 are more than 90% identical to instant SEQ ID NOs: 61-75.
With respect to claim 187, Walensky et al. teach that 8 (which corresponds to instant X1) is R-octenyl alanine (claim 63), and further teach that amino acids at position i and i+7 (which corresponds to instant X1 and X2) are crosslinked (page 26, lines 4-12).
.

Allowable Subject Matter
Claims 78, 195-197, 199, 203-205 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658